Case 1:19-cv-00225-CM-OTW Document 115 Filed 06/07/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

JEFFREY ROTHMAN

PLAINTIFF
CIVIL No. 19-0225 (CM) (OTW)

VS

THE CITY OF NEW YORK, etc.,
et al.,

DEFENDANTS

 

DECLARATION OF JEFFREY A. ROTHMAN
Case 1:19-cv-00225-CM-OTW Document 115 Filed 06/07/20 Page 2 of 3

JEFFREY A. ROTHMAN declares, pursuant to 28 U.S.C. § 1746, under penalty
of perjury, that the following is true and correct:

I am the Plaintiff in this action. As such, I am fully familiar with all of the facts
stated below, and all of the facts and circumstances of this action. This declaration is made
in support of Plaintiff's motion requesting that the Hon. Chief Judge Colleen McMahon
disqualify herself from further presiding over this matter.

1. I was admitted to practice in this Court in August of 2003. Since 2004 I
have operated a solo civil rights practice focused primarily upon challenging law
enforcement misconduct. According to PACER I have been counsel for plaintiff or
plaintiffs in 211 cases in this district alone. Prior to the present application, I have never
before — in this or in any other court — made an application seeking a Judge’s
disqualification.

2. In all of the cases I have handled before this Court and all other courts, I
have never encountered a circumstance where a judge has ordered that no interrogatories
would be permitted. In all of the cases I have handled before this Court and all other courts,
I have never encountered a circumstance where a judge has ordered that no document
requests would be permitted. In all of the cases I have handled before this Court and all
other courts, I have never encountered a circumstance where a judge has ordered that no
depositions would be permitted. Nor have I ever encountered, in any of the cases I have
come across through my legal research, or through communications with my colleagues, or
otherwise, a case where a judge has ordered that no interrogatories, or no document

requests, or no depositions would be permitted in the litigation of a case.
Case 1:19-cv-00225-CM-OTW Document 115 Filed 06/07/20 Page 3 of 3:

Dated:

New York, New York
June 7, 2020

Respectfully submitted,

pn

 

JEFFREY A. ROTHMAN, Esq.
x 305 Broadway, Suite 100
New York, New York 10007

(212) 227-2980

 
